DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims are originally presented having a filing date of May 15, 2020. Applicant’s claim for the benefit of foreign application JP2017-224670 with the filing date of November 22, 2017 is acknowledged. 
Status of Claims
This office action is in reply to the applicant filed by the applicant of May 15, 2020. Claims 1-8 are pending and have been examined. Claims 2-3 have been amended. This action is non-final in response to the Applicant Arguments/Remarks received on July 25, 2022.
	Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 15, 2020; November 20, 2020; and September 23, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
The 112(b) rejection for claims 2 and 6-8 has been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (WO-2018105136) further in view of Delcheccolo et al. (WO 03-016943) further in view of Horita et al. (US 2020/0150648).
Regarding claim 1, Fujita teaches A target detection device for a vehicle, the target detection device provided in a vehicle (see at least Fujita Para 9: "The vehicle periphery information acquiring apparatus of the present embodiment acquires information around the vehicle 1 using a detection unit"), a detector which is configured to detect at least one target existing in a peripheral region of the vehicle (see at least Fujita Para 14: "the detection units 41 to 43 for detecting the surroundings of the vehicle"), a detection controller which is configured to output target data on the at least one target selected based on a predetermined criterion among the at least one target detected by the detector (see at least Fujita Para 14: "The ECUs 22 and 23 perform the control and the information processing of the detection result of the detection units 41 to 43") a central controller which is configured to control the vehicle based on the target data output from the detection controller (see at least Fujita Para 12: "The ECU 20 executes control related to automatic operation of the vehicle 1.") and a drive assist controller which is configured to perform control to assist driving of the vehicle by a driver (see at least Fujita Para 13: "The ECU 21 controls the electric power steering apparatus 3…Further, the electric power steering apparatus 3 includes a motor that assists a steering operation or exerts a driving force for automatically steering a front wheel, a sensor that detects a steering angle, and the like."). Fujita does not explicitly teach dividing the surrounding environment and selecting at least one first target in preference to at least one second target. However Delcheccolo teaches in the similar field of object detection a storage which stores divided region information representing a plurality of divided regions generated by preliminarily dividing the peripheral region (see at least Delcheccolo Col 9 Line 17-18: "It should be appreciated that different ones of the sensors 12-27 (Figure 1) provide different ones of the detection zones 32-42,"), the at least one first target being detected in one or more first divided regions of the plurality of divided regions (see at least Delcheccolo Col 11 Lines 16-17: "Vehicle 11 is in lane 41b and a first vehicle 50 is in front of the vehicle 11 and appears in detection zone 34."), the one or more first divided regions being set according to an operation state of the drive assist controller (see at least Delcheccolo Col 9 Lines 18-20: "In particular, sensor 12 and 14 provide an adaptive cruise control and night vision zone 34, sensor 16 provides a lane keeping zone 36b, sensor 18 provides a road departure zone 36a,"), the at least one second target being detected in a second divided region other than the one or more first divided regions (see at least Delcheccolo Col 11 Lines 17-18: "A second vehicle 52 is to the right of vehicle 11 in a first lane 41a and appears in detection zone 38a."). It would have been obvious to someone skilled in the art before the effective filing date to modify Fujita with Delcheccolo to include segmented zones based on the motivation to cover regions without having a vehicle for every zone, allowing a more inexpensive configuration (see at least Fujita Para 25). Delcheccolo teaches tailoring hypothesis of vehicle to increase computational performance (see at least Delcheccolo Col 22 Lines 18-20) but does not explicitly teach selecting one target. However Horita teaches in a similar field of vehicle control wherein the detection controller is configured to select at least one first target in preference to at least one second target (see at least Horita para 128: "The setting information data group 141a includes, in the field of the search formula 306, a conditional formula for selecting a target to be output to the vehicle control apparatus 2b from the object data to be output"). It would have been obvious to someone skilled in the art before the effective filing date  to modify the combination of Fujita and Delcheccolo with Horita to include selecting a vehicle based off the motivation to only track relevant vehicles that satisfy a search criteria, such as the conditional formula of Horita.
Regarding claim 2, the combination of Fujita and Delcheccolo remains as applied to claim 1. The combination of Fujita and Delcheccolo does not explicitly teach the entirety of claim 2. However, Horita teaches in a similar field of vehicle control, The target detection device for a vehicle according to claim 1, wherein a first maximum number is set for each of the one or more first divided regions (see at least Horita Para 71: "The third search parameter specifies an upper limit value of the number of object data to be output"), and the detection controller is configured to execute: first processing of selecting, in each of the one or more first divided regions, the first maximum number of the at least one first target when the number of the at least one first target exceeds the first maximum number (see at least Horita Para 71: "These conditional formulae allow only the necessary object data to be extracted and transmitted, and at the same time, even when the number of the corresponding object data is too large, an upper limit for the number of transmission can be controlled based on a predetermined priority."), the at least one target among the at least one second target and the at least one unselected first target in addition to the at least one first target having been selected in the first processing, the number of the at least one target being equal to or less than the second maximum number. (see at least Horita Para 71: "These conditional formulae allow only the necessary object data to be extracted and transmitted, and at the same time, even when the number of the corresponding object data is too large, an upper limit for the number of transmission can be controlled based on a predetermined priority."). Horita does not explicitly teach the other limitations of claim 2.
 Regarding a second maximum number larger than a total of the first maximum number is set, it would have been an obvious matter of design choice to having a second maximum larger than a total of the first maximum number, since applicant has not disclosed that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a second maximum smaller than or equal to a total of a first maximum number.
Regarding selecting all of the at least one first target when the number of the at least one first target is equal to or less than the first maximum number, Horita teaches controlling an upper limit for the number of transmission when the number of the corresponding object data is too large. It would have been obvious to someone skilled in the art before the effective filing date to select all when the amount of options is under a maximum based on the motivation that the amount is not too large, as defined by the maximum.
Regarding the second processing of further selecting, when at least any one of the at least one second target and at least one unselected first target other than the at least one first target having been selected in the first processing exists, it would have been recognized by one of ordinary skill in the art before the time of filing the claimed invention that applying the known technique of applying a conditional formula and search parameters to the remainder object data would have yielded predictable results and resulted in data that is necessary, but lower priority, being extracted and transmitted. Someone skilled in the art would be motivated to apply conditional formulas based on the motivation to obtain data that can be useful but has a different search parameter.
Regarding claim 3, the combination of Fujita, Delcheccolo, and Horita remain as applied to claim 1. Delcheccolo further teaches wherein the storage stores, as the divided region information, information indicating a collision avoidance region which is a divided region generated close to a front of the vehicle in the peripheral region ("see at least Delcheccolo Col 9 Lines 22,26-27: "sensor 27 provides a stop and go zone 42 …The stop-and-go and back-up/parking aid zones 42, 40 have a wide angular extent but short range,"), and information indicating a follow-up traveling region which is a divided region generated ahead of the collision avoidance region (see at least Delcheccolo Col 9 Lines 18-19: "In particular, sensor 12 and 14 provide an adaptive cruise control and night vision zone 34,"), the drive assist controller is configured to be able to perform follow-up traveling control which causes the vehicle to travel following a preceding vehicle traveling ahead of the vehicle (see at least Delcheccolo Col 13 Lines 10-14: "the FLS is able to initiate, or in some cases even to carry out, processes related to the engagement of vehicle safety system s including but not limited to…automatic adjustment of automatic cruise control (ACC) systems…Thus the FLS 12 is ab1e to execute other functions related to operation of the vehicle.") and the collision avoidance region is set as the first divided region, when the drive assist controller does not perform the follow-up traveling control (see at least Delcheccolo Col 9 Lines 22: "sensor 27 provides a stop and go zone 42..").
Regarding claim 4, the combination of Fujita, Delcheccolo, and Horita remains as applied to claim 3. Delcheccolo further teaches wherein the follow-up traveling region is set as the first divided region, when the drive assist controller performs the follow-up traveling control (see at least Delcheccolo Col 9 Lines 18-19: "In particular, sensor 12 and 1 4 provide an adaptive cruise control and night vision zone 34").
Regarding claim 5, the combination of Fujita, Delcheccolo, and Horita remains as applied to claim 1. Delcheccolo further teaches wherein the storage stores, as the divided region information, information indicating a rear  side region which is a divided region generated on a rear side of the vehicle (see at least Delcheccolo Col 9 Lines 19-22: "sensor 16 provides a lane keeping zone  36b, sensor 18 provides a road departure zone 36a, sensors 20, 22 provide side object detection zones 38a, 38b respectively, sensors 24, 26 provide a backup and parking aid zone 40"), the drive assist controller is configured to be able to perform lane keeping assist control for maintaining a lane in which the vehicle travels (see at least Delcheccolo Col 20 Lines 22-24: "The NOD system 100 may be used for a number of functions including but not limited to blind spot detection, lane change detection, pre-arming of vehicle air bags and to perform a lane stay function."). Delcheccolo does not explicitly teach the rear side region is set as the first divided region, when the drive assist controller performs the lane keeping assist control, but Delcheccolo does teach  both having zones to detect lane keeping (see at least col 9 Lines 19-22) and changing the scheduling of sensors based on hazardous conditions (see at least col 23-24 Lines 32-5). It would have been obvious to someone before the effective filing date to set the rear side region as a prioritized region based on the motivation to improve identifying potential hazards such as blind zone detection, and determining if sensor cuing is applicable.
Regarding claim 6, the combination of Fujita, Delcheccolo, and Horita remain as applied to claim 2. Delcheccolo further teaches wherein the storage stores, as the divided region information, information indicating a collision avoidance region which is a divided region generated close to a front of the vehicle in the peripheral region ("see at least Delcheccolo Col 9 Lines 22,26-27: "sensor 27 provides a stop and go zone 42 …The stop-and-go and back-up/parking aid zones 42, 40 have a wide angular extent but short range,"), and information indicating a follow-up traveling region which is a divided region generated ahead of the collision avoidance region (see at least Delcheccolo Col 9 Lines 18-19: "In particular, sensor 12 and 14 provide an adaptive cruise control and night vision zone 34,"), the drive assist controller is configured to be able to perform follow-up traveling control which causes the vehicle to travel following a preceding vehicle traveling ahead of the vehicle (see at least Delcheccolo Col 13 Lines 10-14: "the FLS is able to initiate, or in some cases even to carry out, processes related to the engagement of vehicle safety system s including but not limited to…automatic adjustment of automatic cruise control (ACC) systems…Thus the FLS 12 is ab1e to execute other functions related to operation of the vehicle.") and the collision avoidance region is set as the first divided region, when the drive assist controller does not perform the follow-up traveling control (see at least Delcheccolo Col 9 Lines 22: "sensor 27 provides a stop and go zone 42..").
Regarding claim 7, the combination of Fujita, Delcheccolo, and Horita remain as applied to claim 6. Delcheccolo further teaches wherein the follow-up traveling region is set as the first divided region, when the drive assist controller performs the follow-up traveling control (see at least Delcheccolo Col 9 Lines 18-19: "In particular, sensor 12 and 14 provide an adaptive cruise control and night vision zone 34").
Regarding claim 8, the combination of Fujita, Delcheccolo, and Horita remain as applied to claim 2. Delcheccolo further teaches wherein the storage stores, as the divided region information, information indicating a rear  side region which is a divided region generated on a rear side of the vehicle (see at least Delcheccolo Col 9 Lines 19-22: "sensor 16 provides a lane keeping zone  36b, sensor 18 provides a road departure zone 36a, sensors 20, 22 provide side object detection zones 38a, 38b respectively, sensors 24, 26 provide a backup and parking aid zone 40"), the drive assist controller is configured to be able to perform lane keeping assist control for maintaining a lane in which the vehicle travels (see at least Delcheccolo Col 20 Lines 22-24: "The NOD system 100 may be used for a number of functions including but not limited to blind spot detection, lane change detection, pre-arming of vehicle air bags and to perform a lane stay function."). Delcheccolo does not explicitly teach the rear side region is set as the first divided region, when the drive assist controller performs the lane keeping assist control, but Delcheccolo does teach  both having zones to detect lane keeping (see at least col 9 Lines 19-22) and changing the scheduling of sensors based on hazardous conditions (see at least col 23-24 Lines 32-5). It would have been obvious to someone before the effective filing date to set the rear side region as a prioritized region based on the motivation to improve identifying potential hazards such as blind zone detection, and determining if sensor cuing is applicable.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that Horita “does not disclose or suggest the features of claim 1”. The examiner disagrees. Horita teaches in at least paragraph 128: “selecting a target to be output to the vehicle control apparatus” based on a conditional formula. It would have been obvious to someone skilled in the art before the effective filing date to modify the combination with Horita to include a limit based on the motivation to improve processing speed and efficiency.
The examiner corrects the cited Delcheccolo from referencing US Pub 2002/0067287 to referencing WO-03/016943.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ikenouchi et al. (US Pub No. 2018/0090008) discloses an automotive detection system that detects targets in an area around the vehicle, sets a priority for target information, and transmits information based on the priority. Watanabe (US Patent No. 5/450,057) discloses a system that detects objects in an area around the vehicle, determines a priority for the object, and transmits a warning message based on the priority.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663